Citation Nr: 0934807	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease.  

4.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD.  


REPRESENTATION

Veteran represented by:	American Legion


'


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO denied the Veteran's claims for entitlement to 
service connection for tinnitus, bronchitis, and 
gastroesophageal reflux disease (GERD) and a January 2008 
rating decision, issued in March, which granted service 
connection for PTSD and assigned an initial 50 percent 
disability rating.  The Veteran perfected timely appeals with 
respect to both rating decisions.  

The Veteran's claims were previously before the Board in 
January 2008 and were remanded.  Because the Veteran has 
disagreed with the initial rating assigned following the 
grant of service connection for PTSD, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  The Veteran's claimed tinnitus has been shown to be at 
least as likely as not attributable to noise exposure in 
service. 

2.  Competent medical evidence does not show the Veteran's 
bronchitis to be causally related to his military service.  

3.  Competent medical evidence does not show the Veteran's 
GERD to be causally related to his military service.  

4.  Since service connection, the Veteran's PTSD has been 
manifested by intrusive thoughts, nightmares, insomnia, 
crying spells, depression, anxiety, avoidant behavior, 
irritability, obsessional ideation, agitation, flat and 
blunted affect, homicidal and suicidal ideation, and short 
term memory loss; is characterized by GAF scores that range 
from 48 to 60; and is productive of social impairment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Bronchitis was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  GERD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for an increased rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7; 
Diagnostic Code 9411 (2008).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to May 30, 2008, when 
38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  Proper notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO's April 2003 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the Veteran to provide any evidence in 
his possession that pertains to the claim, consistent with 
the law in effect at that time.  This notification would also 
apply to the "downstream" issue of entitlement to an earlier 
initial disability rating and effective date.  See VAOPGCPREC 
8-03.  In addition, in a January 2008 letter, the RO provided 
notice as to how disability ratings and effective dates are 
assigned and the type of evidence that impacts these types of 
determinations, consistent with the United States Court of 
Appeals for Veterans Claims (Court) decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Subsequently, the RO readjudicated the claim and issued a May 
2009 supplemental statement of the case.  Hence, while some 
of this notice was provided after the rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, reports of VA examinations, and private 
treatment records.  Also of record and considered in 
connection with the appeal are the written statements and 
testimony provided by the Veteran.  In summary, the duties 
imposed by the VCAA have been considered and satisfied

II.  Pertinent Laws and Regulations

A.  Service Connection Claims

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  The Board notes that 
psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described below reveals GAF scores given by VA 
examiners and practitioners ranging between 48 and 60.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).



III.  Analysis

A.  Tinnitus

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
tinnitus is warranted.  

The  Veteran's hearing was evaluated in November 2005.  At 
that time the Veteran reported constant tinnitus, a history 
of noise exposure, and communication difficulties.  The 
Veteran reported a history of military noise exposure 
including loud engines, turbine noises, large gunfire, and 
helicopter aircraft.  The Veteran reported constant tinnitus 
in both ears.  He described the tinnitus as a high-pitched 
tone that was so loud sometimes that he cannot hear the 
television or other people speaking.    

In August 2008 the Veteran was afforded a VA auidiological 
examination.  The Veteran reported difficulty with 
conversations in groups, over the telephone, and in the 
presence of noise.  The Veteran listed military occupational 
exposure to welding, turbine engines, boiler room noises, 
gunfire, diesel engines, hammering, pneumatic tools and 
grinders.  Since military discharge, he reported that he 
worked as a mechanic with the corp of engineers with 
occupational noise exposure to generators and boat horns.  He 
reported recreational noise exposure to electrical saws and 
drills.  He stated that he wears hearing protection when 
exposed to both occupational and recreational noises.  

The Veteran described the tinnitus as a constant high pitch 
sound which varies in intensity.  He estimated the tinnitus 
onset as 1972, which he believed was from close proximity to 
gunfire.  

The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss of a normal to moderately severe 
degree.  The examiner was asked to provide an opinion as to 
whether it was as least as likely as not that the tinnitus 
disorder was the result of, or was increased by, injury or 
disease incurred during active service.  In response, the 
examiner stated that he/she could not resolve the issue 
without resulting to mere speculation.  The examiner 
explained that a review of the Veteran's claims file failed 
to reveal any documentation pertaining to a complaint, 
diagnosis, or treatment of tinnitus while on active duty.  
Therefore, with insufficient documentation available, he/she 
could not render an opinion as to the etiology of the 
Veteran's currently reported tinnitus without resorting to 
speculation.  

The Board notes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report that 
on which he or she has personal knowledge).  The Veteran has 
stated that his tinnitus began in 1972, while still in the 
service, and has continued since that time.  

The Veteran's service treatment records were void of 
complaints, treatments, or diagnosis for tinnitus.  
Similarly, VA treatment records are void of complaints, 
treatment, or diagnosis of tinnitus.  However, the Board 
recognizes that, in the case of any Veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, these provisions deal with 
the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and not the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
In other words, these provisions do not presumptively 
establish service connection for a combat Veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Combat service requires that a Veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a National 
Defense Service Medal, Vietnam Service Medal with one bronze 
star, Combat Action Ribbon, indicating combat service.  In 
particular, the Combat Action Ribbon, indicates that the 
Veteran actively participated in ground or surface combat.  
See generally Army Regulation 672-5-1, 40.  As the evidence 
of record supports a finding that the Veteran was engaged in 
combat during his active duty service, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Thus, the Board accepts that the 
Veteran was exposed to loud noise during his active service.

A May 2005 private audiological evaluation revealed that the 
Veteran complained of constant tinnitus so severe that it 
impaired speech understanding.  He reported a history of 
noise exposure, primarily during military service.  An 
ostoscopic examination revealed clear ear canals and tympanic 
membranes.  Tympanometry indicated both tympanic membranes 
functioning correctly.  Otoacoustic Emission testing revealed 
absent responses.  Audiological examinations revealed severe 
high frequency sensorineural hearing loss in both ears.  

The VA examiner stated that he/she could not render an 
opinion as to the etiology of the Veteran's currently 
reported tinnitus without resorting to speculation.  Given 
the Veteran's exposure to loud noise during service, the 
evidentiary record is in equipoise regarding an existing 
relationship between the Veteran's current tinnitus and his 
active duty service.  Thus, the Board determines that 38 
C.F.R. § 3.102 is for application in this case.  Under 38 
C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin or any other point, such doubt will be 
resolved in favor of the Veteran.  A reasonable doubt is one, 
which does not satisfactorily prove or disprove the claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
in resolving all reasonable doubt in favor of the Veteran, 
the Board determines that the Veteran's tinnitus was incurred 
in service.  Accordingly, entitlement to service connection 
for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303.

B.  Bronchitis 

The Veteran testified at the January 2007 BVA hearing that he 
got bronchitis from being onboard a ship that put him in 
contact with asbestos and lead.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a). Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).

The Veteran served in the U.S. Navy.  He reported being 
exposed to asbestos while on board the USS Hanson, during 
active service.  Specifically, the Veteran stated that he was 
exposed to asbestos as a hull technician from September 1970 
to January 1973.  He stated that he worked around asbestos 
for the full period of time and had to repair steam pipes 
covered with asbestos insulation.  The Veteran also stated 
that the berthing area contained steam and water pipes 
covered with asbestos and every time 5 inch guns would fire, 
asbestos would fall from the overhead.  Personnel records and 
his DD Form 214 showed that the Veteran served abroad the USS 
Hanson as a hull technician.  Based on the Veteran's military 
specialty, there is a high probability of exposure to 
asbestos.  

The Veteran was examined in August 2008.  The Veteran 
reported tobacco use; one to three packs a day from the age 
of twelve to 53.  He stated that he quit smoking at the age 
of 53.  Upon examination the Veteran had a non productive 
cough.  He did not have hemoptysis or anorexia.  He did have 
dyspnea on exertion with heavy physical activity.  He did not 
have asthma.  The Veteran reported that his current treatment 
consisted of two puffs of albuterol four times a day.  He 
stated he got a fair response from this without any side 
effects.  He reported no periods of incapacitation requiring 
bed rest or treatment by a physician in the past year.  The 
Veteran was diagnosed with chronic obstructive pulmonary 
disease.  

At a VA examination in March 2009 the examiner also stated 
that the Veteran's respiratory condition, chronic obstructive 
pulmonary disease, was not caused by or secondary to military 
service.  The examiner provided the following rational for 
that opinion: The Veteran has a very long history of tobacco 
addiction.  He smoked between one and three packs from the 
age of 12 to 53, and then he quit smoking.  It is well known 
that tobacco abuse, especially at the higher level, which is 
three packs a day, causes chronic bronchitis and/or 
obstructive pulmonary disease.  The Veteran has these 
conditions and is being treated for these conditions.  His 
discharge physical examination was negative for any 
respiratory condition.  He was not diagnosed with this 
condition until many years after service; therefore, I must 
conclude that this condition is related to his tobacco abuse 
and not related to military service.  The examiner noted that 
the claims file was reviewed as was the Board remand 
instructions.  

The claims file contained various VA treatment records.  A 
June 2003 progress note revealed that the Veteran complained 
of dyspnea with exertion a cough that was occasionally 
productive of white sputum.  The Veteran was noted to be a 
smoker.  The Veteran stated that he felt as if his shortness 
of breath was getting progressively worse.  

A private treatment record, which is very difficult to read, 
appears to indicate that the Veteran was seen for bronchitis 
in January 1975.  A private medical record dated in October 
1987 showed that the Veteran had a past medical history which 
included bronchitis associated with smoking.  

A February 2006 progress note revealed that the Veteran 
complained of chest congestion with a hacking cough for the 
last one to weeks.  The Veteran was assessed as having acute 
upper respiratory infection.  The physician noted a history 
of tobacco abuse.  

A March 2007 progress note showed that the Veteran complained 
of chest congestion associated with coughing.  The Veteran 
was assessed as having an acute upper respiratory infection 
with an allergic component.  A July 2007 progress note 
revealed that the Veteran complained of chest congestion and 
coughing.  The Veteran was assessed as having allergic 
rhinitis as well as chronic obstructive pulmonary disease 
(COPD).   

After a review of the record, the Board concludes that 
service connection for bronchitis is not warranted.  Despite 
the absence of evidence of asbestos exposure in the Veteran's 
service records, in light of the Veteran's consistent reports 
of asbestos exposure in service, the record reflects asbestos 
exposure was likely. However, taking into account that the 
Veteran reported that while in service that he was exposed to 
asbestos, even assuming the Veteran was exposed to asbestos 
in service, there is no competent medical evidence 
establishing a nexus between any current respiratory disease 
and an in-service injury or event, including asbestos 
exposure.  In this regard, the Board notes that the March 
2009 examiner opined that it was his/her opinion that the 
Veteran's respiratory condition was not caused by his active 
duty.  The examiner found that the Veteran's tobacco abuse 
was a likely cause of his condition.  For the reasons and 
bases expressed above the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for bronchitis.  
The Board notes that to the extent that the medical evidence 
establishes that the Veteran's bronchitis is a tobacco-
related disability, the Board observes that the Veteran's 
original claim for service connection was received by VA in 
March 2003.  Thus, the provisions of 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300 (which preclude tobacco-related claims 
filed after June 9, 1998), would also apply to provide the 
legal basis for the denial of any inferred claim for service 
connection for bronchitis based on any purported use of 
tobacco products during service.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, the requirements for service-
connection are not met and the claim fails on this basis.  
The benefit sought on appeal is accordingly denied.  

C.  GERD

With respect to his claim for GERD, the Veteran stated that 
he had developed GERD after he came back from a cruise on 
active duty.  He testified that he had lower abdominal pain 
in his right side.  The Veteran stated that the pain was 
major and it would cause him to drop to one knee.  He 
reported going to sickbay and he would get medication, 
usually in the form of antacid or Kaopectate.  He stated that 
he was sent for a GI series but that they did not find 
anything, they just kept him on the medications.  The Veteran 
reported that the frequency of his symptoms varied.  In 
addition to having an upset stomach, the Veteran testified 
that he would get loose stools.  The Veteran reported this 
his condition has continued since service and that he still 
has it off and on and experiences belching and a burning 
stomach.  He stated that it seemed to be stress related.  

Service treatment records revealed that in September 1973 the 
Veteran was seen at the dispensary and complained if pain in 
the back and abdomen for the previous two weeks.  The Veteran 
was diagnosed with diarreah but the following day the Veteran 
returned for treatment and reported that the diarrhea had 
resolved itself but he was in considerable pain.  The Veteran 
sought treatment another three times in October.  He reported 
that he continued to have pain and that spicy food made it 
worse and milk made it better.  The physician noted three 
impressions: ulcer, colocytis, and irritable bowel syndrome.  
An upper GI series was ordered and the results were normal.  
However, the Veteran continued to experience pain and have 
problems.  It was recommended that he continue antacids and 
eat a bland diet.  

A private treatment record from 1982 showed that the Veteran 
had a normal G.I. series.  A March 2007 progress note 
revealed that the Veteran was assessed as having GERD.  

At an August 2008 VA examination, the Veteran reported a 
history of GERD and stated that he had had the condition for 
many years.  He reported taking Zantac twice a day and got a 
fair response from that.  He did not have dysphagia, pyrosis, 
or hematemesis or melena.  The Veteran reported that 
occasionally he had reflux, especially after eating spicy 
foods.  He reported no history of hospitalizations or surgery 
and no esophageal trauma.  The Veteran stated that the 
condition did not affect his occupational function.  An upper 
GI series was ordered and revealed satisfactory swallowing 
and a satisfactory esophagus.  There was gastric reflux 
present.  The stomach showed satisfactory contour, caliber, 
mucosal pattern and peristalsis.  The pylorus was 
satisfactory.  

A March 2009 examiner stated that it was his/her opinion that 
the Veteran's GERD was related to post-service aging.  The 
examiner provided the following rationale: The Veteran was 
not diagnosed with any chronic or recurrent upper 
gastroesophageal condition.  He had a negative examination on 
his discharge physical regarding any condition related to the 
esophagus.  He was not found to have GERD until after 
military service; therefore, I must conclude in view of the 
facts that this condition is readily recognizable as far as 
heartburn, and the Veteran did not have not have chronic 
recurrent heartburn complaints, nor was he diagnosed with a 
reflux-type condition until after military service.  
Therefore, I must conclude that it is not related to military 
service but is related to post-service age-related changes.  

As discussed above, Hickson element (1) requires medical 
evidence of a current disability.  The current disability 
requirement of a service connection claim is satisfied if the 
claimant has a disability at the time the claim is filed or 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  The March 2009 examiner diagnosed 
the Veteran with GERD, thus satisfying the current disability 
requirement of Hickson element (1).

With regard to Hickson element (2), which requires evidence 
of an in-service incurrence or aggravation of a disease or 
injury, the Veteran's service treatment records from February 
1973 show complaints of abdominal pain which are attributable 
to GERD.  Therefore, the requirements of Hickson element (2) 
are met with respect to the claim for GERD.  

Hickson element (3) requires a nexus between the Veteran's 
active duty and his and current GERD disability.  The March 
2009 VA examiner noted that, to the extent the Veteran has 
suffered from GERD in the past, this was due to his post-
service age-related changes and not military service.  The 
Veteran's claims file was reviewed in conjunction with this 
examination report.  The only evidence linking the Veteran's 
GERD to his active service is the Veteran's own testimony, 
however, it is well established that lay persons without 
medical training, are not competent to comment on medical 
matters such as a medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

For these reasons, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
GERD.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

C.  PTSD

In a January 2004 rating decision the Veteran was service-
connected for PTSD and was assigned an initial evaluation of 
50 percent.  The Veteran contends that he is entitled to 
higher initial disability rating.  

The claims file contains various VA treatment records which  
show that the Veteran received both individual and group 
therapy for his PTSD.  The pertinent records are discussed 
below.  

An August 2005 progress note revealed that the Veteran was 
fully oriented and alert.  His mood appeared somewhat 
dysthymic but he does show some reactivity of affect.  He was 
verbal and appropriately talkative.  The Veteran was assigned 
a GAF score of 57.  

A July 2007 progress note revealed that the Veteran was alert 
and in no acute distress.  He was casually dressed and his 
hygiene appeared managed independently, effectively, and 
appropriately.  His eye contact was within normal limits and 
he was cooperative.  Mood was reported to be predominantly 
depressed and anxious.  Observed affect appeared somewhat 
depressed.  Thinking was intact, logical, and coherent.  
Circumstantial and tangential thought was noted.  He did not 
exhibit loosening associations or flight of ideas.  There 
were no obvious delusions, hallucinations, or other signs of 
psychosis.  He denied current suicidal and homicidal ideation 
or intent.  He was oriented to person, place, time, and 
situation.  Recent and remote memory appeared to be intact.  
The Veteran was assigned a GAF score of 60.  An August 2008 
progress note revealed a similar impression and assigned a 
GAF score of 60 as well.  

An October 2007 progress noted showed that the Veteran was 
alert and in no acute distress.  He was casually dressed and 
his hygiene appeared managed independently, effectively, and 
appropriately.  Activity level was within normal limits.  Eye 
contact was within normal limits and he was cooperative.  The 
Veteran was able to carry on a conversation without 
difficulty.  He showed a range of emotions appropriate to the 
ideational content and circumstances.  He did not appear to 
be responding to internal stimuli during this session.  
Thinking was intact, logical, and coherent.  Circumstantial 
and tangential thought was not noted.  He did not exhibit 
loosening of associations or flight of ideas.  There were no 
obvious delusions, hallucinations, or other signs of 
psychosis.  The Veteran did not report current suicidal or 
homicidal ideation or intent.  He was oriented to time, 
place, person, and situation.  The Veteran was assigned a GAF 
score of 50.  
A November 2007 progress note revealed that the Veteran was 
alert and in no acute distress.  He was casually dressed and 
his hygiene appeared managed independently, effectively, and 
appropriately.  He was able to carry on a conversation 
without difficulty.  He appeared to be depressed.  He cried 
several times during the session.  The Veteran did not appear 
to be responding to internal stimuli.  Thinking was intact, 
logical, and coherent.  Circumstantial and tangential thought 
was not noted.  He did not exhibit loosening of associations 
or flight of ideas.  There were no obvious delusions, 
hallucinations, or other signs of psychosis.  The Veteran did 
not report current suicidal and homicidal ideation or intent.  
He was oriented to time, place, person, and situation.  
Recent and remote memory appeared to be intact.  The Veteran 
was assigned a GAF score of 48.  

The Veteran was afforded several VA examinations; the reports 
from these examinations are discussed below.  

At a June 2003 examination the Veteran was pleasant and 
friendly.  He had some difficulty with eye contact.  He 
averted eye contact and then would stare at the examiner.  
However, he was candid, direct, and spoke with ease.  

Upon mental status examination, the Veteran was within normal 
limits.  The Veteran was found to be quite socially 
introverted to the point of avoidant behavior.  He was also 
found to be schizoid and highly paranoid and had very low ego 
strength.  Depression was also pronounced.  It was suspected 
that the Veteran was using substance abuse as a form of self-
medicating.  The Veteran was found to be competent in 
handling his benefits.  The Veteran was diagnosed with 
dysthemic disorder, late onset and PTSD, mild with remitting 
elements.  

An October 2003 examination revealed that the Veteran was 
currently unemployed.  His wife is self employed cleaning 
several public buildings and churches.  The Veteran reported 
that his wife's income was the only source of income.  The 
Veteran stated that he had worked for the Army Corp of 
Engineers for thirteen and a half years until his health 
declined to the point that he left that he could no longer 
work.  

The Veteran reported a previous marriage.  His first wife had 
a history of depression.  In spite of the fact that she had 
been in treatment, she committed suicide by jumping from a 
bridge.  
Subjectively, the Veteran reported having nightmares that 
related to his time in Vietnam.  In addition, he reported 
significant problems with insomnia.  He stated that he has 
been, at times; awake for three days without any sleep.  When 
he does sleep, it has been abbreviated.  The Veteran also 
reported significant problems with anger and irritability.  
He stated that he does not want to get into fights or trouble 
with people and that he does not like being around crowds of 
people and tries to avoid it whenever possible.  He reported 
considerable stress in the home due to a child with multiple 
genetic problems.  

Upon mental status examination the Veteran was oriented times 
four with no evidence of thought disorder or psychosis.  He 
was appropriately dressed and groomed.  He was able to 
perform the basic activities of daily living independently.  
His thoughts were logical, goal directed, and intact.  His 
speech was also normal on rate and flow.  His memory was 
within normal limits.  There was no evidence of delusions or 
hallucinations.  He reported no homicidal or suicidal 
ideations or intent.  No symptoms consistent with the 
diagnosis of panic disorder were reported.  The Veteran was 
diagnosed with anxiety disorder not otherwise specified and 
personality disorder not otherwise specified avoidant and 
antisocial personality features.  The Veteran was assigned a 
personality disorder GAF score of 55 and an anxiety disorder 
GAF score of 60.  

An April 2005 examination revealed that the Veteran reported 
having nightmares related to his experiences in Vietnam.  In 
addition, he reported significant problems with insomnia.  He 
stated that he has been, at times; awake for three days 
without any sleep.  When he does sleep, it has been 
abbreviated.  

The Veteran also reported significant problems with anger and 
irritability.  He stated that he does not want to get into 
fights or trouble with people and that he does not like being 
around crowds of people and tries to avoid it whenever 
possible.  The Veteran reported thoughts or fantasies about 
hurting someone; using drugs other than marijuana; sexual 
fantasies about being dominated or overpowered; and feeling 
like life wasn't worth living.  He demonstrated a moderate 
level of emotional distress characterized by dysphoria, 
brooding, and agitation.  He was chronically stressed and 
becomes more agitated or withdrawn as his level of stress 
increased.  He was extremely apprehensive and fearful of his 
environment.  The examiner indicated that the Veteran obtains 
little pleasure from his life and has little motivation to 
try to change his circumstances.  Anhedonia may be present.  
He had difficulty thinking and his concentration was poor.  
The examiner noted that the Veteran lacks self confidence and 
gives up quickly when things go wrong.  He reported strange 
and peculiar thoughts that he does not share with others.  He 
stated that he thinks there is something wrong with his mind.  
The Veteran obsesses and ruminates about his feelings and 
problems and believes that he has done something wrong or 
evil.  He was suspicious and hypervigilant.  The examiner 
noted that the Veteran was extremely introverted and socially 
uncomfortable and has poor social skills and judgment.  He 
was found to be alientated.  He was found to be indecisive 
and passive in his relationships with others.  He reported 
often feeling isolated and lonely even when is around other 
people.  He reported sleep difficulties.  The Veteran was 
diagnosed with PTSD and was not assigned a GAF score.  
However, other depression and anxiety scales were used which 
indicated a moderate to severe impairment.

The Veteran was afforded another VA examination in March 
2009.  The Veteran reported ongoing mental health treatment 
at the Shreveport VA.  He stated that the treatment has 
helped him with his reasoning and has helped him to 
understand his condition.  The Veteran reported that he takes 
prescribed medication and that it helps him to relax and 
settle down and makes him more calm.  He stated that his 
current mental health treatment is his first ever.  

The Veteran reported that he began to have symptoms of 
emotional distress on his last cruise for the Navy in 1972.  
He indicated that he currently experienced sleep problems.  
He stated that experiences nightmares about four to five 
times a month concerning Vietnam.  The Veteran reported that 
in the past he had homicidal ideation concerning "old 
grudges."  He stated that he currently gets agitated for no 
particular reason and curses easily.  He indicated an 
aversion to crowds and stated he lived somewhat of a "hermit 
lifestyle."  The Veteran reported that he does not bathe for 
days at a time and tends to vegetate away from other people.  
He stated that he has intrusive thoughts several times a 
week.  He reported suicidal ideation but no attempts to kill 
himself.  

The Veteran stated that he was exposed to his father beating 
his mother as a child.  He reported that his mother was 
"great."  He indicated that his father finally left the 
home but that his childhood was quite tough and he was raised 
in poverty.  

The Veteran reported that he was a firefighter on a ship in 
Vietnam.  He stated that his worse stressor had to do with 
providing gunfire support for the landing of soldiers and 
seeing soldiers shot on the beach.  He indicated that he was 
exposed to mining operations at sea and amphibious landings.  
The Veteran stated he was disciplined in the military for 
being AWOL.  

The Veteran stated that his longest period of employment 
since 1974 was that of working for thirteen years for the 
Army Corp of Engineers.  He stated that his wife had been 
employed cleaning houses.  He indicated that he is currently 
going through a divorce.  The Veteran stated that he and his 
wife are divorcing because he was always griping at her and 
she was unfaithful.  The examiner noted that the Veteran 
seemed to be a bit paranoid indicating that various 
circumstantial evidence proved his wife's unfaithfulness.  

The Veteran reported post military trauma that included his 
first wife committing suicide in 1985.  He stated that he 
also had marital problems with that wife.  The Veteran 
reported having four children.  He stated that 3 of them 
turned out well and that one feels as if they have a genetic 
mental disorder.  

As it pertains to the activities of daily living, the Veteran 
is able to engage in a normal range and a variety of 
activities of daily living without interruption of his 
typical daily routine.  He stated that his leisure activities 
include going to church and visiting his mother.  He 
indicated that because of his physical problems, including 
his chronic back pain, he cannot get out a lot.  

Upon mental status examination, the Veteran gave excessive 
responses to the questions posed by the examiner.  The 
Veteran seemed very nice and sincere and acted as if he were 
in chronic pain.  His thought processes were logical, 
coherent, and relevant.  He was articulate, verbal, well-
dressed, and well-groomed.  He was cooperative.  He exhibited 
good social skills and seemed intelligent.  His speech was 
well understood.  He was oriented to time, place, person, and 
situation.  His affect was flat and blunted.  His reasoning 
was good.  Fund of general information was good.  He 
exhibited nonpsychomotor slowing or agitation.  His verbal 
comprehension was good as was his concentration.  He 
complained of poor short-term memory and his sensorium was a 
bit cloudy.  He indicated that he had a head trauma on one 
occasion.  He stated that his wife actually struck him in the 
head with a blunt object as she left him during an argument.  
He denied having any seizure or stroke.  

Review of psychological symptoms showed results in the 
endorsement of anxiety as well as some panic.  He indicated 
depression, insomnia, appetite disturbance, crying spells, 
anhedonia, and nightmares.  He reported head pains, some 
obsessional ideation, procrastination and unfinished projects 
as well as some racing thoughts.  He indicated an anger 
control problem and reported an apparent combative 
relationship with his current wife.  He denied having any 
psychotic symptoms but did seem a bit paranoid with regard to 
his wife's unfaithfulness.  He indicated a history of 
suicidal and homicidal ideations.  

The examiner opined that Veteran's condition was as described 
in the electronic medical record and he does fit the criteria 
for a diagnosis of PTSD at a GAF of 55.  The Veteran 
indicated that he currently experienced nightmares about once 
or twice a week and that he has intrusive thoughts.  It was 
the examiner's opinion that it was as likely as not that the 
Veteran's major depression is also associated with his PTSD.  

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
does not support a schedular rating in excess of 50 percent 
for PTSD.  

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
current 50 percent rating under Diagnostic Code 9411.  The 
medical record suggests that the Veteran's PTSD has caused 
social impairment.  The record reflects that the Veteran's 
PTSD has been primarily characterized by chronic sleep 
problems, suicidal and homicidal ideation, anger, and 
irritability that impair him socially.  The Board notes that 
the Veteran reported during the March 2009 VA examination 
that he was involved in a motor vehicle accident and took a 
Federal Disability retirement, thus the Veteran is not 
employed for reasons other than his PTSD.  In order to 
warrant an evaluation in excess of 50 percent under 
Diagnostic Code 9411, the evidence must show that the 
Veteran's PTSD is characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  This type of symptomatology is not 
shown in the Veteran's case.  

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 50 percent.  Since grant of 
service connection, the Veteran's PTSD has been no more than 
50 percent disabling, therefore the requirements for a rating 
of 70 or a 100 percent have not been met.  As the Board finds 
that the record presents no basis for an assignment of more 
than a 50 percent rating for PTSD, there is no basis for 
staged ratings of the disability pursuant to Fenderson and 
Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 
509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 50 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in marked interference with employment for the period 
in question.  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Summary

In reaching these determinations, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for gastroesophageal reflux 
disease is denied.  

Entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


